DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application # 17/456,141 was filed on 11/22/2021.
Claims 1-15 are subject to examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 8, 9, 11, 12, 14, 15, respectively  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 respectively of U.S. Patent No. 11,201,943 (hereinafter ‘943 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because  they are obvious each of other and contain similar subject matter as follows: “A system comprising a content server in communication with a plurality of devices, wherein the content server comprises a processor and a memory and is configured to: communicate with the plurality of devices; receive digital behavior data and identifying information from one or more respective devices of the plurality of devices; associate the digital behavior data and identifying information received from the respective device with the respective device; wherein the digital behavior is originated by the respective device over a period of time that includes sampling of digital behavior data of a plurality of operation cycles of the respective devices; generate a device profile for the respective device defined by the digital behavior data associated with the respective device; identify a plurality of device populations, wherein each respective device population is defined by at least one respective element of the identifying information; populate the respective device population with one or more respective devices associated with the at least one respective element of the identifying information; generate a population profile for the respective device population defined by the digital behavior data of the respective devices populating the respective device population; and store the device profiles and the population profiles; wherein the content server is configured to receive and provide content related to at least one of the device profiles and the population profiles.”

Claims 1, 8, 14, 15 respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1&10 & 11, 16, 1, 1 respectively of U.S. Patent No. 10,735,551 (hereinafter ‘551 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation of each other and contain similar subject as follows: “A system comprising a content server in communication with a plurality of devices, wherein the content server comprises a processor and a memory and is configured to: communicate with the plurality of devices; receive digital behavior data and identifying information from one or more respective devices of the plurality of devices; associate the digital behavior data and identifying information received from the respective device with the respective device; wherein the digital behavior is originated by the respective device over a period of time that includes sampling of digital behavior data of a plurality of operation cycles of the respective devices; generate a device profile for the respective device defined by the digital behavior data associated with the respective device; identify a plurality of device populations, wherein each respective device population is defined by at least one respective element of the identifying information; populate the respective device population with one or more respective devices associated with the at least one respective element of the identifying information; generate a population profile for the respective device population defined by the digital behavior data of the respective devices populating the respective device population; and store the device profiles and the population profiles; wherein the content server is configured to receive and provide content related to at least one of the device profiles and the population profiles.”
Claims 1, 8, 14, 15 respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1&10 & 11, 16, 1, 1 respectively of U.S. Patent No. 9,218,628 (hereinafter ‘628 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation of each other and contain similar subject as follows: “A system comprising a content server in communication with a plurality of devices, wherein the content server comprises a processor and a memory and is configured to: communicate with the plurality of devices; receive digital behavior data and identifying information from one or more respective devices of the plurality of devices; associate the digital behavior data and identifying information received from the respective device with the respective device; wherein the digital behavior is originated by the respective device over a period of time that includes sampling of digital behavior data of a plurality of operation cycles of the respective devices; generate a device profile for the respective device defined by the digital behavior data associated with the respective device; identify a plurality of device populations, wherein each respective device population is defined by at least one respective element of the identifying information; populate the respective device population with one or more respective devices associated with the at least one respective element of the identifying information; generate a population profile for the respective device population defined by the digital behavior data of the respective devices populating the respective device population; and store the device profiles and the population profiles; wherein the content server is configured to receive and provide content related to at least one of the device profiles and the population profiles.”
Statutory Double Patenting rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7, 10, 13 respectively is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7, 7 respectively of prior U.S. Patent No. 11,201,943. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-14 are rejected  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall et al. (US 20100246421 A1) in view of Lidstrom et al. (US 20100151817 A1) further in view of Podi et al. U.S. Patent Publication # 2008/0239367 (hereinafter Podi)
With respect to claim 1, Marshall teaches a system comprising: communication with a plurality of devices, configured to: communicate with the plurality of devices (Marshall, Fig. 1, paragraph 0019, Polling server 11 communicates with various types of devices in a data communication network 12 over one or more network links 13.); receive digital behavior data and identifying information from one or more respective devices of the plurality of devices (Marshall, Fig. 1,  ¶ 0020, “Polling server 11 automatically and periodically polls each CM or other subscriber device in network 12, as well as each CMTS in network 12, to obtain performance data: received downstream signal level (DnRx) in decibel millivolts (dBmV)….” );
associate the digital behavior data and identifying information received from the respective device with the respective device (Marshall, Fig. 1,  ¶ 0020 - 0022, Polling server 11 automatically and periodically polls each CM or other subscriber device in network 12, as well as each CMTS in network 12, to obtain performance data: data from polling server 11 and subscriber database server14 are periodically retrieved by network status server 15 over links 16 and 17…..”); 
generate a device profile ( Marshall, Fig. 2C, ¶ 0027, table 33 correspond to a device profile) for the respective device defined by the digital behavior data associated with the respective device (Marshall, Fig. 2, ¶ 0027, “each field of the first column ("SDev_ID") holds a value for a MAC address or other subscriber device identifier….Each field in the "UpTx" column holds a dBmV value for an upstream transmitted signal ( i.e. digital behavior) level reported by a subscriber device…”);
identify a plurality of device populations ( Marshall, ¶ 0035, device population are devices server by the node of interest) wherein each respective device population is defined by at least one respective element of the identifying information (Marshall, Fig. 0036, “analysis server 19 identifies all subscriber devices served by the node of interest and populates the SDev_ID field in a different row of SDev_analysis table 40 with the MAC address or other identifier for each of those identified subscriber devices”)
populate the respective device population with one or more respective devices associated with the at least one respective element of the identifying information ( Marshall, ¶ 0036, “… analysis server 19 identifies all subscriber devices served by the node of interest and populates the SDev_ID field in a different row of SDev_analysis table 40 with the MAC address or other identifier for each of those identified subscriber devices”);
generate a population profile for the respective device population defined by the respective device profiles of the respective devices populating the respective device population (Marshall, ¶ 0036 - 0038, “…analysis server 19 then proceeds to block 102 and generates a subscriber device analysis (SDev_analysis) table to hold data…” analysis server 19 proceeds to block 106, In block, analysis server 19 evaluates the DnSNR, UpSNR, DnRx, UpTx, and Reg parameter values for each subscriber device listed in SDev_analysis table 40. Based on those evaluations, analysis server 19 assigns a grade for each parameter…” wherein the device population are the devices  server by the node of interest and the population profile is the result of the evaluation to the parameter values); and store the device profiles and the population profiles ( Marshall, ¶ 0036, device/server 19 may  be stored in table 40)
Marshall does not explicitly disclose a content server in communication with a plurality of devices, wherein the content server is configured to: Communicate with the plurality of devices wherein the content server is configured to receive and provide content related to at least one device profile and the population profile. 
However, Lidstrom teaches a content server ( Lidstrom, Fig. 2, ¶ 0053, client database 202a ( i.e. content server) wherein the content server is configured to receive and provide content related to at least one device profile and the population profile ( Lidstrom, ¶ ¶ 0054 &  0058 the receiving client 200 relates to the device and corresponding group profiles. ¶ 0061 teaches provide content when an alert signal is generated for client and group as notification for an unacceptable behavior).
Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall in view of Lidstrom in order to provide a content server configured to communicate with the plurality of devices. One of ordinary skilled in the art would have been motivated because providing a content server will efficiently help to collect client data reflecting an individual client's behavior. 
	Lidstrom and Marshall does not explicitly show wherein the digital behavior data is originated by the respective device over a period of time and includes a sampling of digital behavior data of a plurality of operation cycles of the respective device.
	Podi teaches wherein the digital behavior data is originated by the respective device over a period of time and includes a sampling of digital behavior data of a plurality of operation cycles of the respective device (Paragraph 22-40, 65, 67). It would have been obvious to one of ordinary skill in the art at the time of applicant's invention was to implement Podi’s teaching in Lidstrom and Marshall’s teaching to come up with having digital behavior data over a period of time and includes a sampling of digital behavior data of a plurality of operation cycles.  The motivation for doing so would be so an analysis can be conducted based on the graphs of the sampling data and the cycles, thereby appropriate action can be taken.
Regarding claim 3, Marshall, Lidstorm and Podi disclose the system of claim 1, further comprising: a data transfer mechanism in communication with the respective device, wherein the data transfer mechanism is configured to control behavior of the respective device and to transmit the digital behavior data from the respective device to the content server (Marshall, Fig. 1, ¶ 0023 and 0024, “….data from polling server 11 and subscriber database server 14 (and/or from other databases) could be imported into a single table….."). Marshall does not explicitly disclose the content server. 
However, Lidstrom teaches the content server ( Lidstrom, Fig. 2, ¶ 0053, client database 202a ( i.e. content server).
Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall in view of Lidstrom in order to provide a content server configured to communicate with the plurality of devices. One of ordinary skilled in the art would have been motivated because providing a content server will efficiently help to collect client data reflecting an individual client's behavior. 
Regarding claim 4, Marshall, Lidstrom, Podi disclose the system of claim 1, wherein the population profile of each respective device population defines at least one of a statistically normal behavior pattern and a statistically normal operational range of the respective device population. (Marshall, Fig. 4, ¶ 0036, the population profile having SDev field correspond to normal behavior pattern and the range from 0 to n in column i of table 40 correspond to normal operation range).
Regarding claim 5, Marshall, Lidstrom, Podi disclose the system of claim 1, wherein: the plurality of device populations includes a first device population defining a first population profile(Lidstrom, Fig. 4, ¶ 0065, the first population profile correspond to GP1 and second population profile GP2); and a second device population defining a second population profile; and to compare the first population profile to the second population profile (Lidstrom, Fig. 4, ¶ 0065, Thus, different group profiles GP.sub.1, GP.sub.2 and GP.sub.3 are defined in the client data servers for client groups 1-3, respectively).
Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall in view of Lidstrom in order to  compare  the different group profile. One of ordinary skilled in the art would have been motivated because comparing the different profiles will help to detect fraudulent or otherwise improper behavior ( Lidstrom, ¶ 0034).
Regarding claim 6, Marshall, Lidstrom, Podi disclose the system of claim 1, wherein the content server is configured to compare at least one device profile to at least one population profile to determine whether the at least one device exhibits abnormal digital behavior in comparison to the at least one population profile. (Lidstrom, Fig. 2, ¶¶ 54-56, wherein the CP is compared with the GP to determined abnormal behavior through deviation with the GP). 
Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall in view of Lidstrom in order to  compare  CP with the GP to determined abnormal behavior. One of ordinary skilled in the art would have been motivated because it provide a system whereby group behavior profile may be adjusted based on one or more detected deviations between the individual client and the client group ( Lidstrom, ¶ 0032).
	Regarding claim 7, Marshall, Lidstrom, Podi disclose the system of claim 1, wherein the content server is further configured to: the profile is defined by a power consumption pattern (Marshall, ¶ 0031, the profile is CMTS subscriber device defined by power consumption pattern or otherwise  unable to respond to periodic polls);
Marshall does not explicitly disclose comparing a profile over time to a baseline profile to determine an abnormality there between; wherein: the profile over time is defined by one of a device and a population;  the baseline profile is defined by the same one of the device and the population; the profile is defined by a power consumption pattern; and providing an alert when the abnormality is detected; wherein the abnormality is related to an intrusion of the one of the device and the population defining the profile
However, Lidstrom teaches the following limitations: comparing a profile over time to a baseline profile to determine an abnormality there between (Lidstrom, ¶ 0049 and 0050, “the behavior profile or norm of the group can be created based on a history of client data for members in the group collected over time for activities reflecting the client group's behavior….”); wherein: the profile over time is defined by one of a device and a population (Lidstrom, ¶ 0049 and 0050, profile over time is based upon history of client data for members in the group collected over time for activities reflecting the client group's behavior….);  the baseline profile is defined by the same one of the device and the population (Lidstrom, ¶ 0049 and 0050, history of client data for members in the group collected over time for activities reflecting the client group's behavior); and providing an alert when the abnormality is detected (Lidstrom, Fig. 5, ¶ 0072, when there is abnormality ( i.e. unacceptable deviation) is detected, an alert signal is issued as shown in step 506) wherein the abnormality is related to an intrusion of the one of the device and the population defining the profile ( Lidstrom, Fig. 5, ¶ 0072 “…determined whether an unacceptable behavioral deviation is detected between the individual client and the client group, in a following step 504. If so, an alert signal is issued in a next step 506…”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall in view of Lidstrom in order to  provide alert when abnormality is detected. One of ordinary skilled in the art would have been motivated because providing alerts of an abnormality keeps the administrator of an organization informed of any fraudulent or otherwise improper behavior so as not to jeopardize the security of the system. 
Regarding claim 8,  Marshall discloses a method comprising: 
receiving digital behavior data and identifying information from one or more respective devices of a plurality of devices in communication with a content server (Marshall, Fig. 1,  Par. 0020, “Polling server 11 automatically and periodically polls each CM or other subscriber device in network 12, as well as each CMTS in network 12, to obtain performance data: received downstream signal level (DnRx) in decibel millivolts (dBmV)….” )); the content server comprising a processor (Paragraph 32)and a memory (Paragraph 32)
associating the digital behavior data and identifying information received from the respective device with the respective device (Marshall, Fig. 1,  Par. 0020 - 0022, Polling server 11 automatically and periodically polls each CM or other subscriber device in network 12, as well as each CMTS in network 12, to obtain performance data: data from polling server 11 and subscriber database server14 are periodically retrieved by network status server 15 over links 16 and 17…..”); 
generating a device profile ( Marshall, Fig. 2C, Par. 0027, table 33 correspond to a device profile) for the respective device defined by the digital behavior data associated with the respective device(Marshall, Fig. 2, Par. 0027, “each field of the first column ("SDev_ID") holds a value for a MAC address or other subscriber device identifier….Each field in the "UpTx" column holds a dBmV value for an upstream transmitted signal ( i.e. digital behavior) level reported by a subscriber device…”);
identifying a plurality of device populations ( Marshall, par. 0035, device population are devices server by the node of interest), wherein each respective device population is defined by at least one respective element of the identifying information (Marshall, Fig. 0036, “analysis server 19 identifies all subscriber devices served by the node of interest and populates the SDev_ID field in a different row of SDev_analysis table 40 with the MAC address or other identifier for each of those identified subscriber devices”);
populating each respective device population with one or more respective devices associated with the at least one respective element of the identifying information( Marshall, Par. 0036, “… analysis server 19 identifies all subscriber devices served by the node of interest and populates the SDev_ID field in a different row of SDev_analysis table 40 with the MAC address or other identifier for each of those identified subscriber devices”); 
generating a respective population profile for each respective device population defined by the digital behavior data of the respective devices populating the respective device population (Marshall, par. 0036 - 0038, “…analysis server 19 then proceeds to block 102 and generates a subscriber device analysis (SDev_analysis) table to hold data…” analysis server 19 proceeds to block 106, In block, analysis server 19 evaluates the DnSNR, UpSNR, DnRx, UpTx, and Reg parameter values for each subscriber device listed in SDev_analysis table 40. Based on those evaluations, analysis server 19 assigns a grade for each parameter…” wherein the device population are the devices  server by the node of interest and the population profile is the result of the evaluation to the parameter values); 
storing the respective device profiles and the respective population profiles using the content server (Marshall, Par. 0036, device/server 19 may  be stored in table 40), wherein is configured to be in communication with a network and to provide the device profiles and the population profiles to the network (Marshall, Fig. 1, paragraph 0019, Polling server 11 communicates with various types of devices in a data communication network 12 over one or more network links 13). Marshall does not explicitly disclose the content server.
 However, Lidstrom teaches the content server ( Lidstrom Fig. 2, Element 202a).
 Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall in view of Lidstrom in order to provide a content server configured to communicate with network devices. One of ordinary skilled in the art would have been motivated because providing a content server will efficiently help to collect client data reflecting an individual client's behavior. 
	Lidstrom and Marshall does not explicitly show wherein the digital behavior data is originated by the respective device over a period of time and includes a sampling of digital behavior data of a plurality of operation cycles of the respective device.
	Podi teaches wherein the digital behavior data is originated by the respective device over a period of time and includes a sampling of digital behavior data of a plurality of operation cycles of the respective device (Paragraph 22-40, 65, 67). It would have been obvious to one of ordinary skill in the art at the time of applicant's invention was to implement Podi’s teaching in Lidstrom and Marshall’s teaching to come up with having digital behavior data over a period of time and includes a sampling of digital behavior data of a plurality of operation cycles.  The motivation for doing so would be so an analysis can be conducted based on the graphs of the sampling data and the cycles, thereby appropriate action can be taken.
Regarding claim 10, Marshall, Lindstrom and Podi disclose the method of claim 9, further comprising: associating a message with at least one of the respective device profiles and the respective population profiles (Marshall, Fig. 1, par. 0020, “Polling server 11 automatically and periodically polls each CM or other subscriber device in network 12, as well as each CMTS in network 12, to obtain performance data”), the respective device associated with the profile and a network user (Marshall, Fig. 1,  Par. 0020 - 0022, Polling server 11 automatically and periodically polls each CM or other subscriber device in network 12, as well as each CMTS in network 12, to obtain performance data).
Marshall does not explicitly disclose wherein the message is provided by one of the content server. However, Lidstrom teaches wherein the message is provided by one of the content server ( Lidstrom Fig. 2, Element 202a).
Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall in view of Lidstrom and Podi in order to provide a content server configured to communicate with network devices. One of ordinary skilled in the art would have been motivated because providing a content server will efficiently help to collect client data reflecting an individual client's behavior. 
Regarding claim 10, Marshall, Lindstrom and Podi discloses the method of claim 8, further comprising: comparing at least one device profile to at least one population profile to determine whether the at least one device exhibits abnormal digital behavior in comparison to the at least one population profile. (Lidstrom, Fig. 2, ¶¶ 54-56, wherein the CP is compared with the GP to determined abnormal behavior through deviation with the GP).
 Regarding claim 11, Marshall, Lindstrom and Podi discloses the method of claim 8, further comprising:  analyzing the respective device profile (Lidstrom, Fig. 2, ¶¶ 54 – 56, client profile) in comparison to at least one population profile (Lidstrom, Fig. 2, ¶¶ 54 -56, group profile) with which the respective device profile is associated (CP is part of GP) to determine whether the respective device defining the respective device profile exhibits abnormal digital behavior in comparison to the at least one population profile (Lidstrom, Fig. 2, ¶¶54-56, wherein the CP is compared with the GP to determined abnormal behavior through deviation with the GP); generating an alert related to at least one of the respective device and a user of the respective device when abnormal digital behavior of the respective device is determined  (Lidstrom, Fig. 5, ¶ 0072 “…determined whether an unacceptable behavioral deviation is detected between the individual client and the client group, in a following step 504. If so, an alert signal is issued in a next step 506…”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall in view of Lidstrom in order to  compare  CP with the GP to determined abnormal behavior. One of ordinary skilled in the art would have been motivated because it provide a system whereby group behavior profile may be adjusted based on one or more detected deviations between the individual client and the client group ( Lidstrom, ¶ 0032).
Regarding claim 12 Marshall, Lindstrom and Podi disclose the method of claim 11,  Lidstrom teaches wherein the abnormality is related to an intrusion of the one of the device and the population defining the profile ( Lidstrom, Fig. 5, ¶ 0072 “…determined whether an unacceptable behavioral deviation is detected between the individual client and the client group, in a following step 504. If so, an alert signal is issued in a next step 506…”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall in view of Lidstrom and Podi in order to  provide alert when abnormality is detected due to intrusion. One of ordinary skilled in the art would have been motivated because providing alerts of an abnormality keeps the administrator of an organization informed of any fraudulent or otherwise improper behavior so as not to jeopardize the security of the system. 
	Regarding claim 13, Marshall, Lidstrom, Podi disclose the method of claim 8, further comprising the profile is defined by a power consumption pattern (Marshall, ¶ 0031, the profile is CMTS subscriber device defined by power consumption pattern or otherwise  unable to respond to periodic polls);
Marshall does not explicitly disclose comparing a profile over time to a baseline profile to determine an abnormality there between; wherein: the profile over time is defined by one of a device and a population;  the baseline profile is defined by the same one of the device and the population; the profile is defined by a power consumption pattern; and providing an alert when the abnormality is detected; wherein the abnormality is related to an intrusion of the one of the device and the population defining the profile.
However, Lidstrom teaches the following limitations: comparing a profile over time to a baseline profile to determine an abnormality there between (Lidstrom, ¶ 0049 and 0050, “the behavior profile or norm of the group can be created based on a history of client data for members in the group collected over time for activities reflecting the client group's behavior….”); wherein: the profile over time is defined by one of a device and a population (Lidstrom, ¶ 0049 and 0050, profile over time is based upon history of client data for members in the group collected over time for activities reflecting the client group's behavior….);  the baseline profile is defined by the same one of the device and the population (Lidstrom, ¶ 0049 and 0050, history of client data for members in the group collected over time for activities reflecting the client group's behavior); and providing an alert when the abnormality is detected (Lidstrom, Fig. 5, ¶ 0072, when there is abnormality ( i.e. unacceptable deviation) is detected, an alert signal is issued as shown in step 506) wherein the abnormality is related to an intrusion of the one of the device and the population defining the profile ( Lidstrom, Fig. 5, ¶ 0072 “…determined whether an unacceptable behavioral deviation is detected between the individual client and the client group, in a following step 504. If so, an alert signal is issued in a next step 506…”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall in view of Lidstrom and Podi in order to  provide alert when abnormality is detected. One of ordinary skilled in the art would have been motivated because providing alerts of an abnormality keeps the administrator of an organization informed of any fraudulent or otherwise improper behavior so as not to jeopardize the security of the system. 
Regarding claim 14, Marshall  disclose a method for generating a device profile accessible by a user of a device network, the method comprising: receiving, via server in communication with a plurality of devices, digital behavior data and identifying information from one or more respective devices of a plurality of devices in communication (Marshall, Fig. 1,  Par. 0020, “Polling server 11 automatically and periodically polls each CM or other subscriber device in network 12, as well as each CMTS in network 12, to obtain performance data: received downstream signal level (DnRx) in decibel millivolts (dBmV)….” ); the server comprising a processor (Paragraph 32)and a memory (Paragraph 32)
-associating, via the server, the digital behavior data and identifying information received from the respective device with the respective device (Marshall, Fig. 1,  ¶ 0020 - 0022, Polling server 11 automatically and periodically polls each CM or other subscriber device in network 12, as well as each CMTS in network 12, to obtain performance data: data from polling server 11 and subscriber database server14 are periodically retrieved by network status server 15 over links 16 and 17…..”);
-generating, via the server, a device profile ( Marshall, Fig. 2C, Par. 0027, table 33 correspond to a device profile) for the respective device defined by the digital behavior data associated with the respective device (Marshall, Fig. 2, Par. 0027, “each field of the first column ("SDev_ID") holds a value for a MAC address or other subscriber device identifier….Each field in the "UpTx" column holds a dBmV value for an upstream transmitted signal ( i.e. digital behavior) level reported by a subscriber device…”) 
-storing the device profile ( Marshall, ¶ 0036, device/server 19 may  be stored in table 40); and p
-publishing to the device network, via the publisher, a plurality of device profiles respectively defined by the plurality of devices using the content server ( Marshall, Fig. 1, ¶ 0059, Information stored in database 23 by analysis server 19 can be accessed by users through web server 20), wherein the server is in communication with the device network (Marshall, Fig. 1, paragraph 0019, Polling server 11 communicates with various types of devices in a data communication network 12 over one or more network links 13), such that the device profiles are accessible via the device network ( Marshall, Fig. 1, ¶ 0019, the CMTS forwards upstream communications from a subscriber device to other points in the network and/or to other networks, forwards data from other network locations or other networks downstream to the subscriber device, and controls access of the subscriber device to the network”).  
Marshall does not explicitly disclose content server. However, Lidstrom teaches content server ( Lidstrom Fig. 2, Element 202a).
Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall in view of Lidstrom in order to provide a content server configured to communicate with network devices. One of ordinary skilled in the art would have been motivated because providing a content server will efficiently help to collect client data reflecting an individual client's behavior. 
Regarding claim 15, Marshall discloses the method of claim 14, further comprising: identifying, via the server, a plurality of device populations ( Marshall, par. 0035, device population are devices server by the node of interest), wherein each respective device population is defined by at least one respective element of the identifying information (Marshall, Fig. 0036, “analysis server 19 identifies all subscriber devices served by the node of interest and populates the SDev_ID field in a different row of SDev_analysis table 40 with the MAC address or other identifier for each of those identified subscriber devices”);  populating, via the server, the respective device population with one or more respective devices associated with the at least one respective element of the identifying information (Marshall, Par. 0036, “… analysis server 19 identifies all subscriber devices served by the node of interest and populates the SDev_ID field in a different row of SDev_analysis table 40 with the MAC address or other identifier for each of those identified subscriber devices”); 
-generating, via the server, a population profile for the respective device population defined by the respective device profiles of the respective devices populating the respective device population (Marshall, par. 0036 - 0038, “…analysis server 19 then proceeds to block 102 and generates a subscriber device analysis (SDev_analysis) table to hold data…” analysis server 19 proceeds to block 106, In block, analysis server 19 evaluates the DnSNR, UpSNR, DnRx, UpTx, and Reg parameter values for each subscriber device listed in SDev_analysis table 40. Based on those evaluations, analysis server 19 assigns a grade for each parameter…”; 
-storing the population profile ( Marshall, Par. 0036, device/server 19 may  be stored in table 40); and 
-publishing to the device network, via the publisher, the population profile ( Marshall, Fig. 1, ¶ 0059, Information stored in database 23 by analysis server 19 can be accessed by users through web server 20) such that the population profiles are accessible via the device network ( Marshall, Fig. 1, ¶ 0019, the CMTS forwards upstream communications from a subscriber device to other points in the network and/or to other networks, forwards data from other network locations or other networks downstream to the subscriber device, and controls access of the subscriber device to the network”). Marshall does not explicitly disclose using the content server.  However, Lidstrom teaches using the content server ( Lidstrom Fig. 2, Element 202a).
Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall in view of Lidstrom in order to provide a content server configured to communicate with network devices. One of ordinary skilled in the art would have been motivated because providing a content server will efficiently help to collect client data reflecting an individual client's behavior. 

Claims 2  are rejected  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall et al. (US 20100246421 A1) in view of Lidstrom et al. (US 20100151817 A1) further in view of Podi and further in view of Ravikumar et al. (US 20090296606 A1).
Regarding claim 2, Marshall, Lidstrom and Podi disclose the system of claim 1. Marshall further teaches wherein in communication with a device network (Marshall, Fig. 1, ¶  0019, “Polling server 11 communicates with various types of devices in a data communication network 12”). Marshall does not explicitly disclose the content server. However,  Lidstrom teaches the content server ( Lidstrom Fig. 2, Element 202a); 
Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall in view of Lidstrom in order to provide a content server configured to communicate with network devices. One of ordinary skilled in the art would have been motivated because providing a content server will efficiently help to collect client data reflecting an individual client's behavior. 
Marshall and Lidstrom do not  explicitly disclose and configured to provide the device profiles and the population profiles to the device network; generate a message associated with at least one of the device profiles and the population profiles; provide the message to at least one of the device network and one or more device of the plurality of devices.
However, Ravikumar teaches configured to provide the device profiles and the population profiles to the device network (Ravikumar, ¶ 0035, the access server 102 provides the relevant profile information and routing table to each of the endpoints 104 and 106 so that the endpoints can communicate directly with one another) generate a message associated with at least one of the device profiles and the population profiles (Ravikumar, ¶ 0059, Upon authentication, the access server 102 updates a session table residing on the server and also retrieves a buddy list associated with the user ID currently used by the endpoint 104).
and provide the message to at least one of the device network and one or more device of the plurality of devices (Ravikumar, Fig. 4, ¶ 0059 and 0060, sends the
profile information (e.g., the buddy list) and a routing table to the endpoint 104 in step
404 and also step 408).
Therefore, it would have been obvious to one with ordinary skill, in the art at the
time of invention was made to modify Marshall and Lidstrom in view of Ravikumar in order to provide device profiles and the population profiles to the device network. One of ordinary skilled in the art would have been motivated because providing device profiles and the population profiles to the device network help the organization to make an informed decision.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A).  Desai et al. U.S. Patent Publication # 2012/0215369 which in paragraph 86 teaches about particular appliances one and off to change appliance settings and to direct other operations of the controller.  
	B). Boot et al. U.S. Patent Publication # 2012/0123995 which in Paragraph 42 teaches about consuming power according to specific pattern, the power consumption patterns of some loads may include power consumption code identifying the type of load.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453